                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:18CR346

        vs.
                                                                            ORDER
JOSE SEVILLA,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO EXTEND THE PRETRIAL-
MOTION DEADLINE [15]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 21-day extension. Pretrial Motions shall be filed by
February 19, 2019.


       IT IS ORDERED:
       1.      Defendant's MOTION TO EXTEND THE PRETRIAL-MOTION DEADLINE
[15] is granted. Pretrial motions shall be filed on or before February 19, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between January 29, 2019, and February 19, 2019, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.           18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 30th day of January, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
